 Case 1:19-cv-00222-SEB-MPB Document 11 Filed 02/21/19 Page 1 ofAcknowledged.
                                                                 1 PageID #: 70

                                                                 This action is hereby
                                                                 dismissed with prejudice.

                                                                 Date: ___________
                                                                        2/21/2019

                                                                    _______________________________
                                                                    SARAH EVANS BARKER, JUDGE
                                                                    United States District Court
                                                                    Southern District of Indiana




Distribution:

James Martin
735 1/2 Center Street
Shelbyville, IN 46176

Counsel of record via CM/ECF
